                     IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


IN RE: OHIO EXECUTION                    :
PROTOCOL LITIGATION                      :     Case No. 2:11-cv-1016
                                         :
                                         :     Chief Judge Edmund A. Sargus, Jr.
                                         :
This document relates to:                :     Magistrate Judge Michael R. Merz
Plaintiff Melvin Bonnell                 :


      STATE ACTOR DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
      BONNELL’S MOTION FOR A STAY OF EXECUTION, A PRELIMINARY
     INJUNCTION, AND AN EVIDENTIARY HEARING ON HIS INDIVIDUAL
                   CHARACTERISTICS [ECF NO. 2438]



I.    Introduction

      Plaintiff Melvin Bonnell moves for a preliminary injunction and stay of his

execution [ECF No. 2438]. Presently before the Court is a like motion filed by Plaintiff

Cleveland Jackson.    An evidentiary hearing on Jackson’s motion is scheduled to

convene on September 23, 2019. Bonnell argues that at the scheduled hearing he will

show a substantial likelihood that he will ultimately prove his claim that Defendants’

use of midazolam to execute him will violate his rights under the Eighth and Fourteenth

Amendments. [Id. at PageID 117309-117310]. Bonnell further moves that the Court

permit him to present additional evidence during a “supplementary hearing.”

According to Bonnell, at such a hearing, he will present evidence that due to his alleged

“individual physical characteristics” he will suffer “severe pain and needless suffering”

during his execution. [Id. at PageID 117390-117394].
      Defendants respectfully oppose Bonnell’s motion because his justifications for a

supplementary hearing are based on claims that do not support relief as a matter of law.

First, Bonnell cannot show that he is sure or very likely to suffer constitutionally

prohibited pain. The “gist” of the Eighth Amendment challenges at issue now is the

allegation that the injection of midazolam will cause acute pulmonary edema which will

lead to substantial pain [Id. at PageID 117315]. But even if true, the Sixth Circuit has

held as a matter of law that this is not the type of superadded pain prohibited by the

Eighth Amendment. Second, Bonnell as a matter of law cannot meet the so-called

“second prong” of his Eighth Amendment claim, namely, his burden to show there is a

feasible and readily implemented alternative method of execution which will reduce the

substantial risk of constitutionally prohibited pain and which the state lacks a

legitimate' reason for declining to adopt.       Third, Bonnell’s “individual physical

characteristics” claim on its face is highly unlikely to succeed because Bonnell offers no

scientific or medical evidence to support his claim. His speculation that he might find

some evidence does not warrant a hearing.

      In sum, Bonnell cannot meet the standard for preliminary injunctive relief as a

matter of law. Accordingly, and for the reasons more fully explained below, the Court

should deny Bonnell’s motion.

II.   As a matter of law, Bonnell cannot show that he is sure or very likely to suffer
      constitutionally prohibited pain.

      The relevant question here is whether “an inmate who receives a 500-milligram

dose of midazolam is ‘sure or very likely’ to be conscious enough to experience serious



                                            2
pain from” the execution. Fears v. Morgan (In re Ohio Execution Protocol), 860 F.3d 881,

886 (6th Cir. 2017) (en banc) (quoting Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015)). Every

appellate court to consider this question—including the Supreme Court of the United

States and the Sixth Circuit-- has held that the answer is no. See, e.g., Glossip v. Gross,

supra, 135 S. Ct. at 2731; West v. Parker, 2019 U.S. App. LEXIS 23460, slip opinion at *18

(rejecting prisoner’s claim that state violated his constitutional rights by compelling him

to choose between lethal injection and electrocution “[b]ecause we have concluded that

neither of these methods of execution violate the Constitution") (internal quotation

marks and ellipsis omitted); Fears v. Morgan (In re Ohio Execution Protocol), 860 F.3d at

885–90; Price v. Comm’r, Ala. Dep’t of Corr., 920 F.3d 1317, 1329–31 (11th Cir. 2019) (per

curiam); Miller v. Parker, 910 F.3d 259, 261–62 (6th Cir. 2018); McGehee v. Hutchinson, 854

F.3d 488, 492 (8th Cir. 2017) (en banc) (per curiam); Williams v. Kelley, 854 F.3d 998, 1001

(8th Cir. 2017) (per curiam).

       In Bucklew v. Precythe, 139 S. Ct. 1112 (2019), Justice Gorsuch clarified that “what

unites the punishments the Eighth Amendment was understood to forbid, and

distinguishes them from those it was understood to allow, is that the former were long

disused (unusual) forms of punishment that intensified the sentence of death with a

(cruel) superaddition of terror, pain, or disgrace.” Thus, while hanging could and often

did result in significant pain—including the pain of suffocation, which could take

several minutes—“its use was virtually never questioned,” presumably because

“hanging wasn’t intended to be painful and the risk of pain involved was considered




                                             3
unfortunate but inevitable.” Bucklew, 139 S. Ct. at 1124 (internal quotation marks and

citations omitted).

       The “gist” of Bonnell’s and the remaining Plaintiffs’ Eighth Amendment

challenges is the allegation that the injection of midazolam will cause acute pulmonary

edema which will lead to substantial pain. [Motion, ECF No. 2438, PageID 117315]. But

even if true, the Sixth Circuit has held as a matter of law that this is not the type of

superadded pain prohibited by the Eighth Amendment:

               As an initial matter, neither pulmonary edema nor the symptoms
       associated with it qualify as the type of serious pain prohibited by the
       Eighth Amendment. Consider: midazolam may cause Henness to
       suffocate. But the Eighth Amendment only prohibits forms of punishment
       that seek to intensify an inmate's death by "superadd[ing]" feelings of
       "terror, pain, or disgrace." Bucklew v. Precythe, 139 S. Ct. 1112, 1124 (2019)
       (citations and internal quotation marks omitted). Consistent with this
       understanding, the Supreme Court recently reasoned that the fact that an
       inmate sentenced to death by hanging might slowly suffocate to death is
       not constitutionally problematic. Id. Because suffocation does not qualify
       as "severe pain and needless suffering," it follows that Ohio's use of
       midazolam-which could cause pulmonary edema, i.e., suffocation-is not
       constitutionally inappropriate. The district court therefore clearly erred in
       concluding to the contrary.

In re Ohio Execution Protocol Litig., No. 19-3064, 2019 U.S. App. LEXIS 27365 (6th Cir.

Sep. 11, 2019).

       In short, as a matter of law, Jackson cannot show that he is sure or very likely to

suffer constitutionally prohibited superadded pain.

III.   As a matter of law, Bonnell cannot meet the so-called “second prong” of his
       Eighth Amendment claim.

       The “second prong” of the Glossip test requires an inmate to do two things: first,

to identify an alternative method of execution that is available, feasible, can be readily


                                             4
implemented, and that will significantly reduce the substantial risk of severe pain

associated with the state's existing method; and second, to prove that the state “lacks a

legitimate reason for declining to switch from its current method of execution" to the

proposed alternative. In re Ohio Execution Protocol Litig., supra, slip opinion at page 5,

citing Fears v. Morgan (In re Ohio Execution Protocol, 860 F.3d at 890 (quoting Glossip v.

Gross, 135 S. Ct. at 2737) and Bucklew v. Precythe, 139 S. Ct. at 1128-30.

       Bonnell as a matter of law cannot make these showings. The involuntary oral

ingestion of secobarbital which Bonnell proposes has never been used to carry out a

sentence of death. “Choosing not to be the first to experiment with a new method of

execution is a legitimate reason to reject it as a matter of law. “As the Supreme Court

recently explained, a state may decline to utilize an alternative method of execution-

even if it is otherwise feasible and capable of being readily implemented-so long as the

state has a legitimate reason for doing so, and ‘choosing not to be the first [state] to

experiment with a new method of execution is a legitimate reason to reject it.’" In re

Ohio Execution Protocol Litig., supra, slip opinion at page 6, quoting Bucklew, 139 S. Ct. at

1128-30 (internal quotation marks omitted). Moreover, as found by the Sixth Circuit,

the record demonstrates that death by secobarbital is not "feasible" because secobarbital

can, in some instances, take days to cause death. Id.

       Bonnell’s shooting alternatives fare no better because the state has a legitimate

interest in minimizing the physical violence imposed upon condemned inmates,

irrespective of the pain that the method of execution may or may not cause; and

avoiding the mutilation and distortion of the body, which will surely result if he is


                                              5
executed by shooting him. See Glass v. Louisiana, 471 U.S. 1080, 1085 (Brennan, J.,

dissenting) (“Civilized standards … require a minimization of physical violence during

execution irrespective of the pain that such violence might inflict on the condemned,”

while “basic notions of human dignity command that the State minimize mutilation"

and "distortion of the condemned prisoner's body.”) (internal citations and quotation

marks omitted). His failure to satisfy Glossip's first prong necessarily means as a matter

of law that he cannot demonstrate a likelihood of success on the second prong. In re

Ohio Execution Protocol Litig., supra, slip opinion at page 5, citing Fears, 860 F.3d at 890

and Bucklew, 139 S. Ct. at 1128-30.

       In sum, as a matter of law, Bonnell cannot meet the so-called “second prong” of

his Eighth Amendment claim.

IV.    Bonnell’s “individual physical characteristics” claim on its face is implausible
       and does not merit a hearing.

       Bonnell alleges that he has “individual physical characteristics,” including a

litany of medical problems or conditions, which he says may cause him to suffer severe

pain and needless suffering if he is executed by Defendants’ three-drug protocol.

However, Bonnell’s litany of medical problems does not lend any support to his claim.

       First, Bonnell claims that he has “frequent migraines and chronic headaches.” So

do a lot of people, but Bonnell cites no support for his theory that midazolam would

cause him superadded pain because of his migraines. Next, Bonnell alleges that he has

had multiple hospitalizations requiring IV treatment and anesthetics, but he fails to

explain how or why this would negatively affect his ability to be administered



                                             6
midazolam by IV injection.     Indeed, the opposite appears to be the case; he has

successfully had IVs inserted and he has successfully been anesthetized. Indeed, given

the widespread use of midazolam to induce anesthesia, there is a good chance that he

has been administered midazolam in the past.     Further, Bonnell’s allergies to codeine

and penicillin are irrelevant inasmuch as the Ohio protocol does not include any opiates

or antibiotics. His history of back and hand injuries and eye problems are likewise

irrelevant.

       Bonnell also claims that his closed head injury in 1987 and subsequent seizure

disorder might cause him to have a paradoxical reaction to midazolam. However, the

CT scan he quotes makes it apparent that the head injury only caused a small

hematoma with only mild mass effect and a minimal midline shift.           Further, his

statements about taking anti-seizure medications are all in the past tense, so he

apparently no longer takes these medications.

       Bonnell does not cite any expert opinion or other potential evidence to support

his theory that these problems or conditions in conjunction with the execution drugs

would be sure or very likely to cause a constitutionally prohibited risk. In his own

words, at this juncture he only has “reason to believe” that his conditions might

increase the risk he will experience pain and suffering or that the medications he takes

could reduce the efficacy of the execution drugs or potentially cause a paradoxical

reaction,” but never specifies what reason leads him to these beliefs. [Motion, ECF No.

2438, PageID 117391-117394]. As such, Bonnell’s “individual physical characteristics”




                                           7
claim on its face is purely speculative, highly unlikely to succeed, and does not merit a

hearing.

V.     Conclusion

       For all the foregoing reasons, Bonnell cannot as a matter of law meet the

standard for preliminary injunctive relief.



                                          Respectfully submitted,

                                          DAVE YOST
                                          Ohio Attorney General

                                          s/ Charles L. Wille
                                          CHARLES L. WILLE (0056444)*
                                                 *Lead Trial Attorney
                                          CHARLES A. SCHNEIDER (0005821)
                                          THOMAS E. MADDEN (0077069)
                                          Assistant Attorneys General
                                          Criminal Justice Section, Capital Crimes Unit
                                          150 East Gay Street, 16th Floor
                                          Columbus, Ohio 43215
                                          T: (614) 728-7055; F: (614) 728-9327
                                          Charles.Wille@ohioattorneygeneral.gov
                                          Charles.Schneider@ohioattorneygeneral.gov
                                          Thomas.Madden@ohioattorneygeneral.gov


                                          BRIAN M. KNEAFSEY, JR. (0061441)
                                          ANNE BERRY STRAIT (0012256)
                                          Assistant Attorneys General
                                          Ohio Attorney General Court of Claims
                                          150 East Gay Street, 18th Floor
                                          Columbus, OH 43215
                                          Brian.Kneafsey@OhioAttorneyGeneral.gov
                                          Anne.Strait@OhioAttorneyGeneral.gov




                                              8
                                       KATHERINE E. MULLIN (0084122)
                                       CHRISTOPHER D. SCHROEDER (0089855)
                                       Special Assistant Attorneys General
                                       Cuyahoga County Prosecutor’s Office
                                       1200 Ontario Street, 8th Floor
                                       Cleveland, OH 44113
                                       kemullin@prosecutor.cuyahogacounty.us
                                       cschroeder@prosecutor.cuyahogacounty.us

                                       COUNSEL FOR DEFENDANTS




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

Defendants’ Memorandum in Opposition was filed electronically this 13th day of

September, 2019. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.


                                       s/ Charles L. Wille
                                       CHARLES L. WILLE (0056444)
                                       Assistant Attorney General




                                          9
